Title: To Thomas Jefferson from Benjamin Nones, 18 March 1801
From: Nones, Benjamin
To: Jefferson, Thomas



Sir
Philadelphia 18 March 1801.

When I contemplate the excellency of your Character, I feel satisfied that you will permit an old Soldier, and a republican Citizen of the United States, to approach you, with all the respect which your distinguished Virtues merit; and, if apology be deemed requisite to justify the  present address, I flatter myself your Excellency will find an adequate one in what I shall have the honor to state to you.—
When the hostile armies of Great Britain invaded the United States to lay waste the fair rights of Freemen, I abandoned the place of my Nativity (Bordeaux in France) and arrived in Charleston South Carolina in the Year 1776 and in the presence of the Legislature of that State took the Oath of Allegiance to that State and to the United States. I immediately thereupon flew to the Standard of Liberty, and, under her banners, joined the valiant Sons of America in the defence of Freedom’s Cause against her invading Foes. I was a Volunteer in the Militia of South Carolina under the Orders of General Lincoln, in which I served until the arrival of General Palaski when I became a Volunteer in the Corps under his command. From that time until the Surrender of Charleston to the British, I assisted to fight the battles of America, and deemed myself happy, at every hazard, in asserting, with my Sword, her Freedom and Independence. At the fall of Charleston I became a prisoner of war and continued so till the surrender of Lord Cornwallis when I was exchanged. The War being over which gave to America her Freedom and Independence; I felt the Country as near to me as if I had been born on her Soil, and possessed of the rights of a Citizen, I married in Philadelphia which became my home and where I have ever since resided. I have been blessed with thirteen Children of which nine are still living.—
Allow me, Sir, to say that, amidst all the revolutions of Opinion, my political principles remained pure and unchanged. I was always a republican and as a Freeman I glory in being a republican.—
But permit me to add that the few last years that are just gone have witnessed Events which justify the Conclusion that had I not been an inflexible republican my usual prosperity and Affluence would still have attended me and a large and young family.—
My Zeal & attachment to the republican Cause have been in some degree rewarded by a Major’s Commission in the 25th Regiment of Militia of this City and County; but as a post of honor only it can add nothing to the means of enabling me to support a rising family.—
I hope, Sir, you will permit me to think that my Abilities may be useful to my Country, and, feeling as I do a sufficient degree of patriotism to lead me to Acts of disinterested honorableness, were the means in my power as they formerly were, it is due to Candor to state, that, under my present Circumstances, brought about chiefly by the tyranny of opinion, my present application to you for an Office is prompted by the united Wish to be useful to myself and the public.—

I therefore respectfully request your Excellency to honor me with such an Appointment as you in your Wisdom may think proper
I take the liberty to refer your Excellency to the inclosed Certifications of a few of my republican fellow Citizens, and have the honor to remain
Your Excellency’s most obedient Servant

Benj Nones

